Title: To Thomas Jefferson from James Savage, 1 December 1824
From: Savage, James
To: Jefferson, Thomas

Dear Sir,  Boston 1 Decr. 1824In a work, on which I have been some years engaged, I propose to insert a note, that will involve an opinion, ascribed to you, in which I coincide, but knowing the delicacy with which such a subject, and such a name as yours should be treated, I beg your attention to the subjoined transcript.The matter, on which my comment is made, is in Govr. Winthrop’s History p. 148 of the errours of Mrs Hutchinson in  1637.“Bating what is incomprehensible, and may be rejected rather as nonsense than heresy, we should easily imagine, that a construction in the mildest sense would have found little douenable errour in these opinions. It was well, that the projector of such novelties was not branded as an athiest, or Sadducee, denying the resurrection and future life altogether. Controversialists easily impute to the dogmas of their opponents consequences drawn only by the imposters, and then fasten on the new doctrines the opprobrium of their false inferences. The doctrine of resurrection of the body, apparently of heathen origin, though incautiously asserted in words by Christians of many , I am glad to find so early disputed in Massachusetts. The materialists have indeed a majority on their side from a very early age of our religion, the author and finisher of which, in giving instruction to the poor, deemed it unnecessary to explain what could hardly in those times be made intelligible, the manner of existence in the future state. This part of the Creed is not taught in the Scriptures. But in his first letter to the church of Corinth, XV. 35–57, the greatest of the Apostles has illustrated; as far as the original and acquired ignorance of his correspondents could receive the explanation, this subject of a resurrection in a manner perfectly consistent with the refined intellectual philosophy of the spiritualists. Yet he strongly marks the folly of the question, “how are the dead raised, and with what bodies do they come?” Hutchinson 1.422. in a note to his chap. VI. which treats of the Indians, quotes Roger Williams, as saying, “that when he had discoursed of the creation, of the soul, of the danger of it, and the saving of it, they assented; but when he spake of the resurrection of the body, they cried out, we will never believe this.” On that passage a gentlemen, distinguished in the civil history of our country in its latest age, has this remark:“This doctrine of the resurrection of the body is, it seems, so absurd as to stagger even the credulity of Indians.”The future restoration of the flesh, as well as the soul, though asserted by speculative expounders of our religion in the second or third age after the apostles, did not become a necessary symbol of faith before the middle of the fourth century. A dignitary of the church of England, higher in learning than station, left to be published, after his death, “An Enquiry when the Resurrection of the Body or Flesh was first inserted into the public creeds.” London, 1757. When the reader learns, that A. A. Sykes was the author, he will need no other recommendation of this modest tract. A profound and original philosopher, to whom revelation owes much for his aid in “The Light of Nature pursued,” Vol. III. 425 offers a striking observation, which shall close this note: “As to the vulgar notion of a resurrection in the same form and substance we carry about at present, the various ways in which it has been expounded, and many difficulties raised upon them all, sufficiently declare it untenable: and the reason ordinarily given, because the body being partaker in the deed ought to share in the reward, as well requires a resurrection of the sword a man murders with, or the bank note he gives to charitable uses; for our mind is the sole agent, and our hands are as much instruments as any thing we hold in them.”Now, Sir, I have charged my friend, Prof. Ticknor, who will hand you this, to obtain a correct version of your remark on R.Williams, if the above be faulty. I obtained the copy only from verbal report. You will observe that the good company, with whom you are associated in the note, and the manner in which I treat the subject, is calculated to throw no discredit on the observation or its author. Feeling for him the highest regard, and soliciting the favour of an answer, by Mr Ticknor’s pen, if it may be troublesome to yourself. I remain, SirYour obedient and obliged servant and friendJas. Savage